       Case 2:19-cr-00107-KJM Document 498 Filed 06/19/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     USA,                                              2:19-CR-00107-KJM
13
                                            Plaintiff, [PROPOSED] ORDER
14
                    v.
15

16   RONALD YANDELL, et al.,
17                                      Defendants.
18

19          The California Department of Corrections and Rehabilitation’s (CDCR) first request for an

20   extension of time to serve responsive records directly on the Court was considered by the Court.

21   Good cause appearing, CDCR’s request is granted.

22          IT IS HEREBY ORDERED that CDCR shall serve the responsive records directly on the

23   Court by July 19, 2020.

24   Dated: June 19, 2020                                                                _
                                                  EDMUND F. BRENNAN
25                                                United States Magistrate Judge
26

27

28

                 First Req. for an Ext. of Time to Serve Records; [Proposed] Order (2:19-CR-00107-KJM)
